DETAILED ACTION

This Office Action is a response to an application filed on 09/09/2021, in which claims 17-36 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 14/005,286, filed on 11/14/2013.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-24, 27-33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torch (US RE39,539 E) in view of Tsukada (US 2007/0222945 A1).

Regarding claim 17, Torch discloses: A method comprising: 
generating a plurality of first images of a first eye of a user (see column 18, lines 38-43, also see Fig. 8, one of sensors 132, and column 14, lines 50-51, a pair of biosensor devices 132 may be provided); 
generating a plurality of second images of a second eye of the user (see column 18, lines 38-43, also see Fig. 8, one of sensors 132, and column 14, lines 50-51, a pair of biosensor devices 132 may be provided); and 
determining at least one eye parameter of the user based on the plurality of first images and the plurality of second images (see Fig. 13 and column 2, lines 44-48, system includes an emitter and a sensor in a predetermined relationship with an eye for determining if the eye is open or closed. Also see column 21, line 16-19, although only a single lens and set of emitters, sensors, and cameras are shown, it will be appreciated that another set may be provided for the other eye of the user of the system 810).
Although, Torch talks about capturing images of the first eye and the second eye, and transmitting a first and a second signals concerning the captured first eye and the captured second eye (see Torch, Fig. 8, transmission lines 134a-b, and column 33-43) however, Torch does not explicitly disclose: generating images at a plurality of first scanning intervals, 
generating images at a plurality of second scanning intervals, wherein each of the plurality of second scanning intervals are different from each of the plurality of first scanning intervals.
However, Tsukada from the same or similar endeavor discloses: generating images at a plurality of first scanning intervals (see Tsukada, paragraph 143 and 145, timing control of imaging device 10 (or 12) and CCD 184), 
generating images at a plurality of second scanning intervals (see Tsukada, paragraph 143 and 145, timing control of imaging device 10 (or 12) and CCD 184), wherein each of the plurality of second scanning intervals are different from each of the plurality of first scanning intervals (see Tsukada, paragraph 145, the ratio of the frame rates of the imaging device 10 (12) to the CCD 184 is adjusted to between 10:1 and 1:1).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to “generating images at a plurality of first scanning intervals, generating images at a plurality of second scanning intervals, wherein each of the plurality of second scanning intervals are different from each of the plurality of first scanning intervals” as taught by Tsukada in the method for determining at least one parameter of two eyes of a test person taught by Torch to perform an effective and efficient correction process by synchronizing the two imaging devices (see Tsukada, paragraph 257).

Regarding claim 18, the combination of Torch and Tsukada discloses: The method of claim 17, wherein the plurality of first scanning intervals is determined by a first capturing rate and the plurality of second scanning intervals is determined by a second capturing rate (see Tsukada, paragraph 145, the ratio of the frame rates of the imaging device 10 (12) to the CCD 184 is adjusted to between 10:1 and 1:1).
Regarding claim 19, the combination of Torch and Tsukada discloses: The method of claim 18, wherein the first capturing rate is equal to the second capturing rate (see Tsukada, paragraph 145, the ratio of the frame rates of the imaging device 10 (12) to the CCD 184 is adjusted to between 10:1 and 1:1, at 1:1 the capture rates are equal).
Regarding claim 20, the combination of Torch and Tsukada discloses: The method of claim 18, wherein the first capturing rate is different than the second capturing rate (see Tsukada, paragraph 145, the ratio of the frame rates of the imaging device 10 (12) to the CCD 184 is adjusted to between 10:1 and 1:1).
Regarding claim 21, the combination of Torch and Tsukada discloses: The method of claim 18, wherein the plurality of first scanning intervals and the plurality of second scanning intervals are shifted by half a period (see Tsukada, Fig. 12).
Regarding claim 22, the combination of Torch and Tsukada discloses: The method of claim 17, wherein determining the at least one eye parameter of the user includes determining a value of the at least one eye parameter for each of the plurality of first scanning intervals and each of the plurality of second scanning intervals (see Torch, Fig. 13 and column 2, lines 44-48, system includes an emitter and a sensor in a predetermined relationship with an eye for determining if the eye is open or closed. Also see column 21, line 16-19, although only a single lens and set of emitters, sensors, and cameras are shown, it will be appreciated that another set may be provided for the other eye of the user of the system 810).
Regarding claim 23, the combination of Torch and Tsukada discloses: The method of claim 17, wherein the at least one eye parameter of the user is a pupil diameter (see Torch, column 20, line 32, pupillary size).
Regarding claim 24, the combination of Torch and Tsukada discloses: The method of claim 17, wherein the at least one eye parameter of the user is a gaze direction or gaze point (see Torch, column 18, line 10-13).
Regarding claims 27-33, claims 27-33 are drawn to a device having limitations similar to the method claimed in claims 17-24 treated in the above rejections. Therefore, device claims 27-33 correspond to method claims 17-24 and are rejected for the same reasons of anticipation as used above.

Regarding claim 36, claim 36 is drawn to a computer readable storage medium having limitations similar to the method claimed in claim 17 treated in the above rejections. Therefore, computer readable storage medium claim 36 corresponds to method claims 17 and is rejected for the same reasons of anticipation as used above.

Claims 25-26 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torch (US RE39,539 E) in view of Tsukada (US 2007/0222945 A1) and further in view of Chen (US 2002/0151290 A1) and further in view of Lankford (US 2012/0105486 A1).

Regarding claim 25, the combination of Torch and Tsukada discloses: The method of claim 17, but does not explicitly disclose: wherein generating the plurality of first images of the first eye of a user at a plurality of first scanning intervals includes illuminating the first eye of the user at the plurality of first scanning intervals using a first group of light sources and wherein generating the plurality of second images of the second eye of the user includes illuminating the second eye of the user at the plurality of second scanning intervals using a second group of light sources.
However, Lankford from the same or similar endeavor discloses: wherein generating the plurality of first images of the first eye of a user at a plurality of first scanning intervals includes illuminating the first eye of the user at the plurality of first scanning intervals using a first group of light sources and wherein generating the plurality of second images of the second eye of the user includes illuminating the second eye of the user at the plurality of second scanning intervals using a second group of light sources (see Lankford, paragraph 123).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to “generate the plurality of first images of the first eye of a user at a plurality of first scanning intervals includes illuminating the first eye of the user at the plurality of first scanning intervals using a first group of light sources and wherein generating the plurality of second images of the second eye of the user includes illuminating the second eye of the user at the plurality of second scanning intervals using a second group of light sources” as taught by Lankford in the method for determining at least one parameter of two eyes of a test person taught by Torch and Tsukada to provide an improved eye tracking system and method (see Tsukada, paragraph 257).

Regarding claim 26, the combination of Torch, Tsukada, and Lankford discloses: The method of claim 25, wherein the first group of light sources is on when the second group of light sources is off (see Lankford, paragraph 123).

Regarding claims 34-35, claims 34-35 are drawn to a device having limitations similar to the method claimed in claims 35-26 treated in the above rejections. Therefore, device claims 34-35 correspond to method claims 35-26 and are rejected for the same reasons of anticipation as used above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARYAM A NASRI/Primary Examiner, Art Unit 2483